                                                  1   Jeffrey Willis, Esq.
                                                      Nevada Bar No. 4797
                                                  2   Wayne Klomp, Esq.
                                                      Nevada Bar No. 10109
                                                  3   SNELL & WILMER L.L.P.
                                                      50 West Liberty Street, Suite 510
                                                  4   Reno, Nevada 89501
                                                      Telephone: 775-785-5440
                                                  5   Facsimile: 775-785-5441
                                                      Email: jwillis@swlaw.com
                                                  6           wklomp@swlaw.com
                                                  7   Attorneys for Plaintiff US Bank National
                                                      Association, as Trustee for MASTR Asset
                                                  8   Backed Securities Trust 2006-WMC2
                                                  9
                                                                                  UNITED STATES DISTRICT COURT
                                                 10
                                                                                          DISTRICT OF NEVADA
                                                 11

                                                 12   US BANK NATIONAL ASSOCIATION, AS
                                                      TRUSTEE FOR MASTR ASSET BACKED                     Case No. 2:17-cv-00955-MMD-GWF
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   SECURITIES TRUST 2006-WMC2, a national
                  Reno, Nevada 89501




                                                      association,
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                                            Plaintiff,                   STIPULATION AND ORDER TO
                                                 15                                                      EXTEND DEADLINE TO FILE
                                                      vs.                                                DISPOSITIVE MOTIONS
                                                 16
                                                      THE EAGLE AND THE CROSS LLC, a
                                                 17   Colorado limited-liability company; SUSAN
                                                      PATCHEN, an individual; NEVADA                     (THIRD REQUEST)
                                                 18   ASSOCIATION SERVICES, INC., a Nevada
                                                      Corporation; SUMMERHILLS OWNERS’
                                                 19   ASSOCIATION, a Nevada non-profit
                                                      corporation;
                                                 20
                                                                            Defendants.
                                                 21

                                                 22

                                                 23          Plaintiff US Bank National Association, as Trustee for MASTR Asset Backed Securities
                                                 24   Trust 2006-WMC2, a national association (“US Bank”), Defendant Summerhills Owners’
                                                 25   Association (“Summerhills”), Defendant The Eagle and The Cross, LLC (“The Eagle”), and
                                                 26   Susan Patchen (“Patchen”, and together with US Bank, Summerhills, and The Eagle, the
                                                 27   “Parties”), through their counsel of record hereby respectfully request the Court enter an order,
                                                 28   pursuant to Local Rules IA 6-1 and 26-4, extending the dispositive motion deadline set forth in
                                                  1   the Court’s Order entered on August 17, 2018 (ECF No. 32) (the “Order”). This is the Parties’
                                                  2   third request to extend litigation deadlines. The Parties request that the current deadline of
                                                  3   December 20, 2018, be extended by 60 days to February 18, 2018.
                                                  4          This Court previously granted two requests to extend the discovery and dispositive motion
                                                  5   deadlines. The Parties’ first request was based on the pending motion to intervene filed by A
                                                  6   Accountable Carpet Care (“AACC”). Then, once the Court granted AACC’s motion to intervene,
                                                  7   the Parties requested a second extension.
                                                  8          Now, the Parties have resolved the litigation and are in process of documenting the
                                                  9   settlement. The Parties do not anticipate any issues with settlement and expect settlement to be
                                                 10   complete and the litigation dismissed within 60 days. Therefore, the Parties stipulate and agree
                                                 11   that good cause exists to extend the dispositive motion deadline by 60 days for the purpose of
                                                 12   documenting settlement and dismissing the litigation. The last day for filing dispositive motions
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   shall be extended from December 20, 2018 to February 18, 2018.
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14   ///
                      775-785-5440
                          L.L.P.




                                                 15   ///
                                                 16   ///
                                                 17   ///
                                                 18   ///
                                                 19   ///
                                                 20   ///
                                                 21   ///
                                                 22   ///
                                                 23   ///
                                                 24   ///
                                                 25   ///
                                                 26   ///
                                                 27   ///
                                                 28   ///

                                                                                                    -2-
                                                  1          The Parties respectfully request that the Court grant this Stipulation and extend the
                                                  2   deadlines set out in the Order.
                                                  3   Dated: December 18, 2018.                      Dated: December 18, 2018.
                                                  4
                                                          THE LAW OFFICE OF MIKE BEEDE,                    SNELL & WILMER L.L.P.
                                                  5       PLLC

                                                  6   By: /s/ Michael N. Beede                       By:     /s/ Wayne Klomp
                                                         Michael N. Beede, Esq.                            Jeffrey Willis, Esq.
                                                  7
                                                         Nevada Bar No. 13608                              Nevada Bar No. 4797
                                                  8      2470 St. Rose Pkwy., Suite 201                    Wayne Klomp, Esq.
                                                         Henderson, Nevada 89074                           Nevada Bar No. 10109
                                                  9                                                        50 West Liberty Street, Suite 510
                                                          Attorney for The Eagle and The Cross,            Reno, Nevada 89501-1961
                                                 10       LLC and Susan Patchen                            Attorneys for Plaintiff US Bank National
                                                 11                                                        Association, as Trustee for MASTR Asset
                                                                                                           Backed Securities Trust 2006-WMC2
                                                 12
                                                      Dated: December 18, 2018.
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501




                                                          BOYACK ORME & ANTHONY
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15   By: /s/ Colli C. McKiever
                                                         Edward D. Boyack, Esq.
                                                 16      Nevada Bar No. 5229
                                                         Colli C. McKiever, Esq.
                                                 17      Nevada Bar No. 13724
                                                         7432 W. Sahara Avenue, Ste. 101
                                                 18
                                                         Las Vegas, Nevada 89117
                                                 19       Attorneys for Summerhills Owners’
                                                          Association
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24          IT IS SO ORDERED.
                                                 25

                                                 26                                                     UNITED STATES MAGISTRATE JUDGE

                                                 27                                                                 12-19-2018
                                                                                                        DATED:
                                                 28

                                                                                                  -3-
